Name: 75/185/EEC: Council Decision of 18 March 1975 setting up a Regional Policy Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-03-21

 Avis juridique important|31975D018575/185/EEC: Council Decision of 18 March 1975 setting up a Regional Policy Committee Official Journal L 073 , 21/03/1975 P. 0047 - 0048 Greek special edition: Chapter 14 Volume 1 P. 0017 Spanish special edition: Chapter 14 Volume 1 P. 0003 Portuguese special edition Chapter 14 Volume 1 P. 0003 ++++ ( 1 ) OJ N C 108 , 10 . 12 . 1973 , P . 51 . ( 2 ) OJ N C 8 , 31 . 1 . 1974 , P . 11 . COUNCIL DECISION OF 18 MARCH 1975 SETTING UP A REGIONAL POLICY COMMITTEE ( 75/185/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 145 THEREOF ; HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS , AT THEIR CONFERENCE IN OCTOBER 1972 , THE HEADS OF STATE OR OF GOVERNMENT UNDERTOOK TO COORDINATE THE REGIONAL POLICIES OF THE MEMBER STATES ; WHEREAS TO THIS END COORDINATED OBJECTIVES , MEANS OF CONCERTED ACTION AND OVERALL ASSESSMENTS OF REGIONAL DEVELOPMENT IN THE COMMUNITY SHOULD BE PROGRESSIVELY EVOLVED ; WHEREAS IT IS NECESSARY TO DEFINE THE PRINCIPAL FIELDS IN WHICH THIS COORDINATION SHOULD BE EXERCISED ; WHEREAS IT IS NECESSARY TO ESTABLISH A PROCEDURE FOR CONSULTATION ON PROBLEMS OF REGIONAL POLICY AND OF THE MEASURES TO BE TAKEN AT COMMUNITY LEVEL , HAS DECIDED AS FOLLOWS : ARTICLE 1 WITH A VIEW TO CONTRIBUTING TO THE COORDINATION OF THE REGIONAL POLICIES OF THE MEMBER STATES , A REGIONAL POLICY COMMITTEE ( HEREINAFTER REFERRED TO AS " THE COMMITTEE " ) , ATTACHED TO THE COUNCIL AND THE COMMISSION , IS HEREBY SET UP . ARTICLE 2 1 . THE COMMITTEE'S TASK SHALL BE TO EXAMINE , AT THE REQUEST OF THE COUNCIL OR OF THE COMMISSION , OR ON ITS OWN INITIATIVE , PROBLEMS RELATING TO REGIONAL DEVELOPMENT , THE PROGRESS MADE OR TO BE MADE TOWARDS SOLVING THEM AND REGIONAL POLICY MEASURES NEEDED TO FURTHER THE ACHIEVEMENT OF THE COMMUNITY'S REGIONAL OBJECTIVES . WITHOUT PREJUDICE TO THE PROVISIONS OF THE TREATIES , IT SHALL STUDY IN PARTICULAR : ( A ) THE AIMS , MEANS , METHODS AND EXPERIENCE OF MEMBER STATES IN THE FIELD OF REGIONAL POLICY , TAKING ACCOUNT OF THE COMMUNITY'S OTHER POLICIES ; ( B ) ON A CONTINUING AND COMPREHENSIVE BASIS , ECONOMIC AND SOCIAL TRENDS IN THE VARIOUS REGIONS OF THE COMMUNITY ; ( C ) TECHNICAL METHODS FOR DRAFTING REGIONAL DEVELOPMENT PROGRAMMES SO AS TO ARRIVE AT A COMMON APPROACH TO THE CONCEPT OF A REGIONAL POLICY PROGRAMME ; ( D ) THE DEVELOPMENT PROGRAMMES PRESENTED BY MEMBER STATES , PARTICULARLY IN RESPECT OF THE REGIONS REFERRED TO IN ARTICLE 3 OF COUNCIL REGULATION ( EEC ) N 724/75 SETTING UP A EUROPEAN REGIONAL DEVELOPMENT FUND ; ( E ) THE FINANCIAL RESOURCES WHICH MEMBER STATES AND THE COMMUNITY PROPOSE TO PROVIDE FOR REGIONAL DEVELOPMENT OVER A PERIOD OF YEARS ; ( F ) THE IMPACT OF COMMUNITY FINANCIAL INSTRUMENTS IN REGIONAL TERMS ; ( G ) INVESTMENT TRENDS IN THE REGIONS OF THE COMMUNITY AND THE COORDINATED IMPLEMENTATION OF COMMUNITY MEASURES , TOGETHER WITH MEASURES BY MEMBER STATES , WITH A VIEW TO FACILITATING THE IMPLEMENTATION OF PROGRAMMES ; ( H ) SYSTEMS OF AID WHICH ARE REGIONAL IN PURPOSE OR EFFECT ; ( I ) DISINCENTIVE MEASURES IN REGIONS WITH A HEAVY CONCENTRATION OF ECONOMIC ACTIVITY ; ( J ) THE PROMOTION OF BETTER INFORMATION SERVICES FOR BOTH PUBLIC AND PRIVATE INVESTORS IN REGIONAL DEVELOPMENT . 2 . THE COMMITTEE SHALL REPORT ON ITS ACTIVITIES TO THE COUNCIL AND THE COMMISSION . THE LATTER SHALL INFORM THE EUROPEAN PARLIAMENT THEREOF IN ITS ANNUAL REPORT . ARTICLE 3 1 . THE MEMBER STATES AND THE COMMISSION SHALL EACH APPOINT TWO MEMBERS TO THE COMMITTEE . THEY MAY APPOINT ALTERNATES . THE MEMBERS OF THE COMMITTEE , AND THE ALTERNATES , APPOINTED BY THE MEMBER STATES SHALL BE SELECTED FROM AMONG SENIOR OFFICIALS RESPONSIBLE FOR REGIONAL POLICY . 2 . EXCEPT WHERE THE COMMITTEE SHALL DECIDE OTHERWISE , THE MEMBERS MAY BE ASSISTED BY EXPERTS . 3 . THE EUROPEAN INVESTMENT BANK SHALL APPOINT AN OBSERVER TO THE COMMITTEE . ARTICLE 4 1 . THE COMMITTEE SHALL BY MAJORITY VOTE APPOINT ITS CHAIRMAN AND VICE-CHAIRMAN FROM AMONG ITS MEMBERS FOR A PERIOD OF TWO YEARS . THEIR TERM OF OFFICE MAY BE RENEWED . 2 . THE COMMITTEE MAY ENTRUST THE STUDY OF PARTICULAR QUESTIONS TO WORKING PARTIES COMPOSED OF CERTAIN OF ITS MEMBERS OR OF ALTERNATES OR OF EXPERTS . 3 . THE COMMITTEE'S SECRETARIAT SHALL BE PROVIDED BY THE COMMISSION . 4 . THE COMMITTEE SHALL DRAWN UP ITS OWN RULES OF PROCEDURE . ARTICLE 5 THE COMMITTEE MAY , IN ACCORDANCE WITH ITS RULES OF PROCEDURE , RECEIVE FROM INTERESTED PARTIES FROM THE REGIONS AND FROM TRADE UNION AND BUSINESS ORGANIZATIONS . DONE AT BRUSSELS , 18 MARCH 1975 . FOR THE COUNCIL THE PRESIDENT R . RYAN